Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-3, 5-6, 12-16 is indicated because: the prior art of record does not anticipate or render fairly obvious in combination with all the additional elements of the claimed invention such as a first hole on the side of the filter unit housing for receiving air from a hand air pump and a second hole on the side of the filter unit housing for venting air from within the hollow interior of the first chamber or second chamber and wherein the first hole and the second hole are on opposing sides of the coffee filter as cited in the independent claim 1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/17/2022